Citation Nr: 1645941	
Decision Date: 12/06/16    Archive Date: 12/20/16

DOCKET NO.  13-11 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for a hypertension, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1965 to October 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

Additional evidence was received by VA subsequent to the most recent, August 2013 supplemental statement of the case issued for the appeal herein.  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests consideration by the Agency of Original Jurisdiction (AOJ).  See VBA Fast Letter 14-02.  Here, the Veteran's substantive appeal was filed after February 2, 2013.  However, the Board interprets such exception as applying only to evidence submitted by the Veteran, which is not the case here as the additional evidence includes VA treatment records associated with the record in September 2016.  Nonetheless, in light of the favorable decision below, a remand for consideration of the additional evidence by the AOJ is not warranted. 


FINDINGS OF FACT

1.  A May 2005 rating decision denied entitlement to service connection for hypertension, and the Veteran did not appeal that decision in a timely manner, and no new and material evidence was received within the appeal period.

2.  Evidence received since the final May 2005 rating decision is new, relates to an unsubstantiated issue necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for hypertension.

3.  The Veteran's hypertension is proximately due to, or the result of, his service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision, which denied entitlement to service connection for hypertension, is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for hypertension has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a), 20.1105 (2015).

3.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this decision, the Board reopens a previously denied claim of service connection for hypertension and grants the claim on the merits.  Therefore, VA's duties to notify and assist with respect to this appeal are rendered moot, and any further discussion of VA's duty to notify or assist is not necessary.

New and Material Evidence

Entitlement to service connection for hypertension was initially denied in a December 2004 rating decision.  In a January 2005 statement, in part, the Veteran requested reconsideration of the claim.  A May 2005 rating decision continued the denial of the claim.  The Veteran did not appeal the May 2005 rating decision with respect to the denial of hypertension in a timely manner, and no new and material evidence was received within the appeal period.  In a March 2006 statement, the Veteran inquired as to the status of his hypertension claim; however, the Veteran was notified of the May 2005 rating decision in May 2005 correspondence sent to the Veteran's correct address of record.  Moreover, the March 2006 statement cannot reasonably be construed as a notice of disagreement as such does not indicate any disagreement with the denial of the claim but merely inquired as to the status.  Thus, the May 2005 rating decision is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In August 2007, the Veteran filed a claim for hypertension as secondary to service-connected posttraumatic stress disorder, which was denied in a November 2007 rating decision with notification of the denial sent in December 2007.  The claim was denied again in a March 2008 rating decision with notification sent later that same month.  In August 2008, the Veteran provided clarification of the medical records he requested the RO obtain in connection with his hypertension claim.  The Board finds the August 2008 statement can reasonably be construed as a timely notice of disagreement, given that the document clearly expresses both the Veteran's desire that the RO obtain records in conjunction with his hypertension claim and his desire to continue his hypertension claim.  See 38 C.F.R. 20.201 (2015).  Thereafter, the claim was denied in a February 2009 rating decision, which reopened the claim but denied the claim on the merits, and which the Veteran expressly appealed in a March 2009 notice of disagreement.  Following issuance of a statement of the case in April 2013, a substantive appeal was timely received within 60 days thereafter.  As such, the November 2007 rating decision is the rating decision on appeal and forms the basis of the present appeal.

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2015).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence of record at the time of the May 2005 rating decision included service treatment records, VA examination report and private medical records.  The May 2005 rating decision denied the claim, in part, as the rating decision found the evidence did not show that there was any diagnosed kidney or renal problems associated with the Veteran's diabetes or any substantiated medical opinion linking hypertension to his diabetes. 

New evidence added to the record since the May 2005 rating decision, includes additional private medical records, VA treatment records, and statements from the Veteran.  Specifically, a December 2008 letter from Dr. Cox, Jr., linked the Veteran's hypertension to his diabetes.  The Board finds that this evidence is new because it was not previously before VA decision makers.  Such is material because it supports a basis of entitlement.  As noted above, when the claim denied in the May 2005 rating decision, the RO found there was no link between hypertension and service-connected diabetes.  Thus, the evidence relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for service connection for hypertension is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2014); 38 C.F.R. § 3.303 (a).

In his August 2007 claim, the Veteran asserted that service connection was warranted for hypertension as secondary to service-connected posttraumatic stress disorder and in a December 2008 statement the Veteran asserted service connection was warranted for hypertension as secondary to service-connected diabetes mellitus, type II.  As noted previously, in addition to service connection on a direct-incurrence basis, service connection may also be granted on a secondary basis for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310.  Service connection for diabetes mellitus, type II, was granted effective from May 8, 2001.

The Veteran satisfies the existence of present disability service connection element with regard to hypertension.  Such is reflected in private medical records and VA treatment records most recently dated in September 2016.  Although not proximate to the current claim, such was also diagnosed in September 2004 and February 2005 VA examination reports.  Thus, the Board finds that hypertension has been demonstrated.

As noted above, the Veteran was afforded VA examinations in September 2004 and February 2005.  The September 2004 examiner provided an opinion, which stated in part, the Veteran had no evidence of renal disease or renal vascular disease to link his hypertension to his diabetes as there was no protein or glucose in his urine.  The February 2005 VA examiner was unable to review the claims file, but provided a similar opinion, which stated, in part, that even though the Veteran's diabetes was diagnosed before his hypertension, there was no evidence to support, by objective laboratory data, that his hypertension is due to his diabetes.  The February 2005 VA examiner stated her opinion was the same as in the previous examination in September 2004, that the Veteran had no evidence of renal disease or renal vascular disease to link his hypertension to his diabetes.  The February 2005 VA examiner reviewed VA treatment records, noted the Veteran's urinalysis was normal, and noted that he had no evidence of protein in the urine nor microalbumin in the urine.  The February 2005 VA examiner further stated that if one was to see hypertension due to diabetes it would be in the setting of a long history of uncontrolled or poorly controlled diabetes leading to microvascular complications leading to renal artery stenosis or renal dysfunction and the Veteran's laboratory tests did not support that his hypertension was due to his diabetes.  

The September 2004 and February 2005 VA examination reports tend to weigh against the claim; however, the September 2004 VA examination report incorrectly noted the Veteran was diagnosed with high blood pressure five to seven years ago and diagnosed with diabetes five or six years ago, which lessens the probative value of the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Specifically, in a March 2004 private medical letter Dr. Cox, Jr., noted, in part, that the Veteran had been a diabetic since July 2001, had hypertension which necessitated medication, and that his uric acid level was 8, which necessitated medication, and he was advised to watch his diet.  Moreover, the February 2005 VA examiner did not have access to the claims file for review, and although a medical opinion may not be discounted solely because the examiner did not review the claims file, in this case as the opinion was predicated upon laboratory findings and the claims file contained numerous private medical records, such also lessens the probative value of the opinion.  Id.  

In contrast to the September 2004 and February 2005 VA examination reports, a private physician, Dr. Cox, Jr., provided a December 2008 medical letter, which noted the Veteran was diagnosed with diabetes in July 2001 and that he was later treated for hypertension and heart disease and needed a pacemaker.  Dr. Cox, Jr., opined that the Veteran's hypertension and heart disease were probably caused by diabetes.  With resolution of doubt in the Veteran's favor, the Board does not find the opinion to be merely speculative, but, rather to be comparable to a finding that it is at least as likely as not that the Veteran's hypertension is due to diabetes mellitus.  The December 2008 opinion of Dr. Cox, Jr., is persuasive as it was rendered by a medical professional who has treated the Veteran for a number of years, based on the private medical records associated with record, and thus is familiar with the Veteran's medical history.  Thus, the Board accords it sufficient evidentiary weight to substantiate the claim.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a veteran).  Moreover, under the benefit of the doubt rule, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the veteran shall prevail upon the issue.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's hypertension is proximately due to or a result of his service-connected diabetes mellitus, type II.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310, Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As noted above, service connection for diabetes mellitus, type II, was established effective from May 8, 2001.  Accordingly, the evidence of record supports service connection for hypertension.



ORDER

New and material evidence having been received, the claim for service connection for hypertension is reopened.

Entitlement to service connection for hypertension, as proximately due to, or caused by, service-connected diabetes mellitus, type II, is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


